544 So. 2d 997 (1989)
Ex parte State of Alabama.
(Re Robin RIDER
v.
STATE).
88-768.
Supreme Court of Alabama.
May 26, 1989.
Beth Jackson Hughes, Asst. Atty. Gen., for petitioner.
J.R. Herring, Dothan, for respondent.
SHORES, Justice.
We deny the petition for writ of certiorari, but point out that the State is free to seek an indictment of Rider under the appropriate statute(s), notwithstanding the Court of Criminal Appeals' judgment reversing his conviction and rendering judgment for him under § 13A-6-66 and § 13A-6-63, Code of Alabama 1975.
WRIT DENIED.
HORNSBY, C.J., and JONES, HOUSTON and KENNEDY, JJ., concur.